Citation Nr: 1127047	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

1.  Entitlement to a disability rating greater than 30 percent for splenectomy residuals of a gunshot wound to the abdomen.

2.  Entitlement to a disability rating greater than 10 percent for abdominal adhesion residuals of a gunshot wound to the abdomen.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals from an October 2008 RO decision.

The Board observes that the matter on appeal was certified as involving the question of whether a disability rating greater than 30 percent was warranted for "service connected postoperative residuals of gunshot wound of the abdomen with splenectomy."  In light of the somewhat complicated procedural and substantive history of the Veteran's disabilities which is set forth below, however, the Board has separated the different residuals and recharacterized the issues on appeal as reflected on the title page of this decision.


FINDINGS OF FACT

1.  Service connection for splenectomy, rated as 30 percent disabling, has been in effect since the Veteran's discharge from service, a period in excess of thirty years.

2.  A schedular rating greater than 30 percent for splenectomy is not provided in the regulatory rating schedule.

3.  The Veteran had a partial obstruction in his small bowel caused by abdominal adhesions, which was surgically cleared in June 2005.  

4.  Subsequent to June 2005, the Veteran's abdominal adhesions are manifested by symptoms no more severe than occasional nausea, occasional diarrhea, and occasional pain.



CONCLUSIONS OF LAW

1.  The disability rating of 30 percent for splenectomy is protected.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.951(b) (2010).

2.  A disability rating greater than 30 percent for splenectomy is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951(a), 4.117, Diagnostic Code 7706 (2010).

3.  A 30 percent disability rating for abdominal adhesions from July 2004 to June 2005 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7301 (2010).

4.  A disability rating greater than 10 percent for abdominal adhesions subsequent to June 2005 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7301 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in a May 2008 letter, prior to the initial adjudications of his claim.  

The Veteran's service treatment records, private medical records, and VA medical records have been obtained and reviewed in support of the Veteran's claim.  The Veteran and his attorney have presented written statements in support of his claim.  The Veteran has been provided with multiple VA medical examinations pertinent to this claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  If a veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran sustained a gunshot wound to his abdomen during a mugging which took place when he was on active duty.  He underwent surgery, which included removal of his spleen at that time.  A 1977 VA administrative decision held the injury to have been in the line of duty and service connection for "residuals of a gunshot wound to the abdomen with splenectomy" was granted, with a 30 percent disability rating.

The 30 percent disability rating has thus been in effect since September 1976.  Under governing regulation, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  The 30 percent rating is thus preserved at that level.  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that once a disability rating has achieved protected status, it cannot be reduced even when the symptoms upon which the disability rating was originally based are not longer present.  Murray v. Shinseki, No. 09-0158 (U.S. Vet. App. June 15, 2011).

The original 30 percent disability rating was assigned under the provisions of Diagnostic Code 7706, which provides criteria for rating splenectomy.  At that time, a 30 percent disability rating was provided for splenectomy.  Since that time, the maximum disability rating for a splenectomy has been revised to 20 percent.  However, a readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved.  38 C.F.R. § 3.951(a).  Therefore, the Veteran's 30 percent disability rating for residuals of splenectomy is protected from reduction, regardless of the current requirements contained in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.951.

In an October 2008 decision, the RO added Diagnostic Code 7301, pertaining to the evaluation of adhesions of the peritoneum to the Veteran's overall disability rating based upon a medical opinion that the adhesions were related to the original gunshot wound and surgery during service; thus essentially granting service connection for the adhesions as another residual of the surgery.  However, the RO assigned a 30 percent disability rating jointly for both residuals, explaining that a 30 percent rating under both Diagnostic Codes 7301 and 7706 represented the most nearly analogous level of rating for the nature and level of impairment resulting from the Veteran's service-connected gunshot wound residuals.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  

Thus, the RO acknowledged the Veteran's post-surgical abdominal adhesions as a residual of the in-service gunshot wound with splenectomy to be part and parcel of his service-connected disability.  By rating the two aspects of the overall disability together at 30 percent, however, the RO essentially was assigning a noncompensable disability rating to the Veteran's adhesions, because the 30 percent for the splenectomy was protected from reduction.  Murray.  The RO recognized this error, however, and corrected it in a December 2009 decision, in which a separate 10 percent disability rating for post-surgical abdominal adhesions was granted, yielding a combined disability rating of 40 percent for both aspects of the service-connected disability.  Because the RO implemented the additional 10 percent effective as of the same date used in the October 2008 decision, July 2004, no harm to the Veteran's position resulted from the error in the October 2008 decision.  The question of whether an even earlier effective date may be warranted under a different theory of entitlement is addressed in the REMAND which follows.

Governing regulation provides that a 20 percent disability rating will be assigned following a splenectomy, except that complications such as systemic infections with encapsulated bacteria are rated separately.  38 C.F.R. § 4.117, Diagnostic Code 7706.  As noted above, the Veteran's previously-assigned 30 percent rating for his splenectomy is protected from reduction.  Furthermore, no current impairment related to the Veteran's splenectomy is reflected in his contemporaneous medical records, and no complications such as infection are indicated.  Thus, there is no basis to assign a separate disability rating for complications of splenectomy and no basis to assign a disability rating in excess of 30 percent.    

Turning to the other residual of the gunshot wound in service which is at issue here, adhesions of the peritoneum have been properly rated as a separate disability by the RO, and a 10 percent disability rating is currently in effect.  Under governing rating, a 10 percent rating represents moderate adhesions, manifested by pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic, pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent disability rating is assigned in cases of moderately severe adhesions, manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain, than would be contemplated for a 50 percent rating.  A 50 percent rating is assigned for severe adhesions, with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or an operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

In this case, the Veteran's abdominal adhesions did not arise from severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage.  (Although he has undergone several operations related to bowel obstruction caused by the adhesions, a situation of post-surgical drainage is not reflected in the reports of these operations.  Similarly, such drainage is not reflected in the original in-service surgery report either.)  As this criterion is not met, a 50 percent disability rating is not for consideration.  

Because the RO granted service connection for the adhesions and assigned the separate 10 percent disability rating effective as of July 2004, the Board is required to evaluate all the evidence pertaining to this time period.  O'Connell.  The reports reflecting the Veteran's June 2005 abdominal surgery show that he had a partially-obstructed bowel at that time, which was cleared during surgery.  Therefore a 30 percent rating is warranted from July 2004 to June 2005, when the partial obstruction was cleared.  To this extent only, the Veteran's appeal is granted.

Upon review of the medical evidence subsequent to the June 2005 surgery, the Board holds that the criteria for a disability rating in excess of 30 percent are not met.  During VA examinations conducted in July 2008, September 2008, and December 2009, the Veteran reported experiencing diarrhea every six weeks or so, abdominal pain every couple of weeks with no cramping, and no constipation.  His nutritional status was not compromised and there was no anemia.  He complained of occasional nausea, but no vomiting.  His VA medical records reflect that he is also treated for reflux disease, which has not been related to the adhesions or gunshot wound residuals.  Under these circumstances, the Board holds that from June 2005 to the present, the preponderance of the evidence is against a disability rating greater than 10 percent for abdominal adhesions related to the gunshot wound sustained during service.  


ORDER

The disability rating of 30 percent for splenectomy is protected.

A disability rating greater than 30 percent for splenectomy is denied.

A 30 percent disability rating for abdominal adhesions from July 2004 to June 2005 is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating greater than 10 percent for abdominal adhesions subsequent to June 2005 is denied.


REMAND

During the course of this appeal, service connection was granted for intra-abdominal adhesions, as related to multiple surgeries in a December 2009 decision.  An effective date of July 2004 was assigned.  In written argument of January 2010, the Veteran's attorney raised the question of whether an earlier effective date for this grant is warranted, based upon a notation in the original October 1977 rating decision, which indicated that an "at once" examination would be scheduled to evaluate any additional residuals of the Veteran's gunshot wound.  As no further examination was scheduled at that time, the attorney argues that a September 1976 effective date is warranted based upon the RO's failure to schedule another examination at that time.  

This argument has not yet been addressed by the RO, and this theory of entitlement had not been previously raised or contemplated.  Therefore, the January 2010 argument must be viewed as a timely-filed notice of disagreement as to the effective date assigned to the grant of service connection because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The RO has not yet issued a statement of the case however.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires. 

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an earlier effective date for the award of service connection for abdominal adhesions.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


